NUMBER 13-09-00618-CR


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE:  SONNY KING, JR.
 

On Petition for Writ of Mandamus.
 

MEMORANDUM OPINION


Before Chief Justice Valdez and Justices Rodriguez and Garza
Memorandum Opinion Per Curiam


	Relator, Sonny King, Jr., pro se, has filed a petition for writ of mandamus with this
Court alleging that respondent, the Honorable Robert C. Cheshire, presiding judge of the
377th Judicial District Court of Victoria County, Texas, abused his discretion by failing to
rule on relator's "Writ of Right" in trial court cause number 03-10-20-444-D.  Relator also
complains that the trial court has neither answered nor responded to his motion to compel
a ruling on his "Writ of Right."
	This Court, having reviewed and fully considered relator's petition, is of the opinion
that the relator has not shown himself entitled to the relief sought.  Accordingly, relator's
petition for writ of mandamus is DENIED.

									PER CURIAM

Do not publish.
Tex. R. App. P. 47.2(b).

Memorandum Opinion delivered and 
filed this 13th day of November, 2009.